— Order unanimously reversed and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Respondent appeals from an order adjudicating her a person in need of supervision. The record does not show that respondent was advised of her right to remain silent (Family Ct Act, § 741; Matter of Martin James A., 60 AD2d 997). Further, the admission of the charges in the petition was not made by respondent personally (Matter of Felix A., 58 AD2d 562; Matter of Karen B., 44 AD2d 567). (Appeal from order of Erie County Family Court, Killeen, J. — person in need of supervision.) Present — Hancock, Jr., J. P., Doerr, Denman, Green and Moule, JJ.